Name: 92/610/EEC: Council Decision of 7 December 1992 concerning the conclusion of the Agreements in the form of exchanges of letters between the European Economic Community and the Czech and Slovak Federal Republic amending the exchange of letters concerning transit and replacing the exchanges of letters on land transport infrastructure, signed in Brussels on 16 December 1991
 Type: Decision
 Subject Matter: European construction;  political geography;  transport policy;  organisation of transport;  land transport
 Date Published: 1992-12-31

 Avis juridique important|31992D061092/610/EEC: Council Decision of 7 December 1992 concerning the conclusion of the Agreements in the form of exchanges of letters between the European Economic Community and the Czech and Slovak Federal Republic amending the exchange of letters concerning transit and replacing the exchanges of letters on land transport infrastructure, signed in Brussels on 16 December 1991 Official Journal L 407 , 31/12/1992 P. 0056 - 0056 Finnish special edition: Chapter 7 Volume 4 P. 0162 Swedish special edition: Chapter 7 Volume 4 P. 0162 COUNCIL DECISION of 7 December 1992 concerning the conclusion of the Agreements in the form of exchanges of letters between the European Economic Community and the Czech and Slovak Federal Republic amending the exchange of letters concerning transit and replacing the exchanges of letters on land transport infrastructure, signed in Brussels on 16 December 1991 (92/610/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 75 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Having regard to the opinion of the Economic and Social Committee (2), Whereas the exchange of Letters between the European Economic Community and the Czech and Slovak Federal Republic on transit should be amended and the exchanges of Letters between the European Economic Community and the Czech and Slovak Federal Republic on land transport infrastructure, signed in Brussels on 16 December 1991 at the same time as the Europe Agreement and the Interim Agreement, should be replaced; Whereas the agreements in the form of exchanges of Letters negotiated to this end should be approved, HAS DECIDED AS FOLLOWS: Article 1The Agreements in the form of exchanges of Letters between the European Economic Community and the Czech and Slovak Federal Republic amending the exchange of Letters on transit and replacing the exchanges of Letters on land transport infrastructure signed in Brussels on 16 December 1991 are hereby approved on behalf of the Community. The texts of the Agreements in the form of exchanges of Letters are attached to this Decision. Article 2The President of the Council shall give the notification provided for in the agreements. Done at Brussels, 7 December 1992. For the CouncilThe PresidentD. HURD(1) OJ N ° C 337, 21. 12. 1992. (2) OJ N ° C 313, 30. 11. 1992, p. 18. AGREEMENT in the form of an exchange of letters amending the exchanges of letters between the Community and Czech and Slovak Federal Republic concerning transit signed in Brussels on 16 December 1991 A. Letter from the Community Sir, Upon the occasion of the signatures on 16 December 1991 of the Europe Agreement between the Communities and their Member States and the Czech and Slovak Federal Republic and of the Interim Agreement on trade and trade related matters between the European Economic Community ('the Community`) and the European Coal and Steel Community of the one part, and the Czech and Slovak Federal Republic, of the other part, Agreements in the form of Exchanges of Letters between the Community and Czechoslovakia concerning transit were signed. The Europe Agreement has not yet come into force. The Interim Agreement came into force on 1 March 1992. Since the signature of the Exchanges of Letters, the Czech and Slovak Federal Republic increased the fee for taxable transit permits. This decision had consequences on the arrangements made in December concerning transit and the parties consider it necessary to come to an agreement through the present Exchange of Letters, to amend the relevant provisions of the Exchanges of Letters signed on 16 December 1991 to take account thereof. Accordingly, I propose that the Exchanges of Letters signed on 16 December 1991 be amended as follows: In paragraph 2 the following sentence shall be inserted after the first sentence of the first subparagraph: 'The fee per taxable permit is 18 500 Czechoslovak crowns.`The following subparagraph shall be added after the second subparagraph of paragraph 2: 'Both sides agreed that if the transit situation on the territory of former Yugoslavia is not normalized they will jointly examine before the end of the year the possible changes concerning the abovementioned arrangements. Changes in the above provisions can be made by common agreement between the parties.`If the foregoing is acceptable to the Czech and Slovak Federal Republic, I have the honour to propose that this letter, together with Your Excellency's reply to that effect, shall constitute an amendment to the Exchange of Letters signed on 16 December 1991. This agreement is hereby approved by the parties in accordance with their respective procedures. This Agreement shall enter into force on the first day following that on which the parties notify each other that the procedures mentioned in the preceding subparagraph have been completed. It shall apply from 15 March 1992. I should be obliged if you would confirm the agreement of the Government of the Czech and Slovak Federal Republic to the contents of this letter. Please accept, Sir, the assurance of my highest consideration. On behalf of the Councilof the European CommunitiesB. Letter from the Czech and Slovak Federal Republic Sir, I have the honour to acknowledge receipt of your letter of today's date which reads as follows: 'Upon the occasion of the signatures on 16 December 1991 of the Europe Agreement between the Communities and their Member States and the Czech and Slovak Federal Republic and of the Interim Agreement on trade and trade related matters between the European Economic Community ("the Community") and the European Coal and Steel Community, of the one part, and the Czech and Slovak Federal Republic, of the other part, Agreements in the form of Exchanges of Letters between the Community and Czechoslovakia concerning transit were signed. The Europe Agreement has not yet come into force. The Interim Agreement came into force on 1 March 1992. Since the signature of the Exchanges of Letters, the Czech and Slovak Federal Republic increased the fee for taxable transit permits. This decision had consequences on the arrangements made in December concerning transit and the parties consider it necessary to come to an agreement through the present Exchange of Letters, to amend the relevant provisions of the Exchanges of Letters signed on 16 December 1991 to take account thereof. Accordingly, I propose that the Exchanges of Letters signed on 16 December 1991 be amended as follows: In paragraph 2 the following sentence shall be inserted after the first sentence of the first subparagraph: "The fee per taxable permit is 18 500 Czechoslovak crowns."The following subparagraph shall be added after the second subparagraph of paragraph 2: "Both sides agreed that if the transit situation on the territory of former Yugoslavia is not normalized they will jointly examine before the end of the year the possible changes concerning the abovementioned arrangements. Changes in the above provisions can be made by common agreement between the parties. If the foregoing is acceptable to the Czech and Slovak Federal Republic, I have the honour to propose that this letter, together with Your Excellency`s reply to that effect, shall constitute an amendment to the Exchanges of Letters signed on 16 December 1991. This Agreement is hereby approved by the parties in accordance with their respective procedures. This Agreement shall enter into force on the first day following that on which the parties notify each other that the procedures mentioned in the preceding subparagraph have been completed. It shall apply from 15 March 1992. I should be obliged if you would confirm the agreement of the Government of the Czech and Slovak Federal Republic to the contents of this letter.'I have the honour to confirm that my Government is in agreement with the contents of this letter. Please accept, Sir, the assurance of my highest consideration. For theCzech and Slovak Federal Republic AGREEMENT in the form of an exchange of letters replacing the exchanges of letters between the Community and the Czech and Slovak Federal Republic on land transport infrastructure signed in Brussels on 16 December 1991 A. Letter from the Community Sir, Upon the occasion of the signature on 16 December 1991 of the Interim Agreement on trade and trade related matters between the European Economic Community ('the Community`) and the European Coal and Steel Community, of the one part, and the Czech and Slovak Federal Republic, of the other part, an Agreement in the form of an Exchange of Letters between the Community and Czechoslovakia concerning land transport infrastructure was signed. The Interim Agreement came into force on 1 March 1992. Since the signature of the Exchange of Letters, the Czech and Slovak Federal Republic increased the fee for taxable transit permits. This law had consequences on the arrangements made in December concerning transit and the parties consider it necessary to come to an agreement through the present Exchange of Letters, to amend the relevant provisions of the Exchange of Letters signed on 16 December 1991 to take account thereof. Accordingly, I propose that the text of the Exchange of Letters signed on 16 December 1991 be replaced by the following text: 'I have the honour of confirming to you herewith that the Community has full understanding of the infrastructural and environmental problems the Czech and Slovak Federal Republic is facing in the area of transport and shall, within the framework of the financial mechanisms provided for, provide, as appropriate, financing for the improvement of land transport infrastructure, including combined transport. In this context, I take note of the Czech and Slovak Federal Republic`s explanation of the urgent need for financial assistance to enable its land transport infrastructure to cope with the increased transit traffic in its territory. The parties agree to seek, in the context of the existing Trade and Cooperation Agreement, possible ways and means to contribute to the improvement of such infrastructure in the Czech and Slovak Federal Republic, paying special attention to border crossings and nearby areas, combined transport, transit motorways, waterways transport and environmental aspects, without prejudice to appraisal of projects according to existing procedures. The parties further agree to start, at their earliest convenience, discussions about possible Community financial assistance. The Czech and Slovak Federal Republic will consider further reducing the rate of taxable permits for Community hauliers according to progress in the above discussions. If the foregoing is acceptable to the Czech and Slovak Federal Republic, I have the honour to propose that this letter, together with Your Excellency's reply to that effect, shall constitute the replacement of the Exchange of Letters signed on 16 December 1991. This Agreement is hereby approved by the parties in accordance with their respective procedures. This Agreement shall enter into force on the first day following that on which the parties notify each other that the procedures mentioned in the preceding subparagraph have been completed. It shall apply as from 15 March 1992.'I should be obliged if you would confirm the agreement of the Government of the Czech and Slovak Federal Republic to the contents of this letter. Please accept, Sir, the assurance of my highest consideration. On behalf of the Councilof the European CommunitiesB. Letter from the Czech and Slovak Federal Republic Sir, I have the honour to acknowledge receipt of your letter of today's date which reads as follows: 'Upon the occasion of the signature on 16 December 1991 of the Interim Agreement on trade and trade related matters between the European Economic Community ("the Community") and the European Coal and Steel Community, of the one part, and the Czech and Slovak Federal Republic, of the other part, an Agreement in the form of an Exchange of Letters between the Community and Czechoslovakia concerning land transport infrastructure was signed. The Interim Agreement came into force on 1 March 1992. Since the signature of the Exchange of Letters, the Czech and Slovak Federal Republic increased the fee for taxable transit permits. This law had consequences on the arrangements made in December concerning transit and the parties consider it necessary to come to an agreement through the present Exchange of Letters, to amend the relevant provisions of the Exchange of Letters signed on 16 December 1991 to take account thereof. Accordingly, I propose that the text of the Exchange of Letters signed on 16 December 1991 be replaced by the following text: "I have the honour of confirming to you herewith that the Community has full understanding of the infrastructural and environmental problems the Czech and Slovak Federal Republic is facing in the area of transport and shall, within the framework of the financial mechanisms provided for, provide, as appropriate, financing for the improvement of land transport infrastructure, including combined transport. In this context, I take note of the Czech and Slovak Federal Republic`s explanation of the urgent need for financial assistance to enable its land transport infrastructure to cope with the increased transit traffic in its territory. The parties agree to seek, in the context of the existing Trade and Cooperation Agreement, possible ways and means to contribute to the improvement of such infrastructure in the Czech and Slovak Federal Republic, paying special attention to border crossings and nearby areas, combined transport, transit motorways, waterways transport and environmental aspects, without prejudice to appraisal of projects according to existing procedures. The parties further agree to start, at their earliest convenience, discussions about possible Community financial assistance. The Czech and Slovak Federal Republic will consider further reducing the rate of taxable permits for Community hauliers according to progress in the above discussions."If the foregoing is acceptable to the Czech and Slovak Federal Republic, I have the honour to propose that this letter, together with Your Excellency's reply to that effect, shall constitute the replacement of the Exchange of Letters signed on 16 December 1991. This Agreement is hereby approved by the parties in accordance with their respective procedures. This Agreement shall enter into force on the first day following that on which the parties notify each other that the procedures mentioned in the preceding subparagraph have been completed. It shall apply as from 15 March 1992. I should be obliged if you would confirm the agreement of the Government of the Czech and Slovak Federal Republic to the contents of this letter.'I have the honour to confirm that my Government is an agreement with the contents of this letter. Please accept, Sir, the assurance of my highest consideration. For theCzech and Slovak Federal Republic